Case 1:15-cv-07433-LAP Document 975 Filed 07/15/19 Page1of1

RANDAZZA License RCE MEANY De
LEGAL GROUP

 

  

 

 

211, 2019
Via CM/ECF

The Honorable Loretta A. Preska
United States District Court
Southern District of New York
500 Pearl Street

New York, NY 10007

 

Re:  Giuffre v. Maxwell, Case No, 15-cv-7433
Request to be Excused from July 25 Conference (Doc. No. 973)

Dear Judge Preska,

Ihave the privilege of representing Intervenor Michael Cernovich d/b/a Cernovich Media.
On July 9, 2019, the Court issued an Order scheduling a Conference for July 11, 2019
relative to the forthcoming mandate from the U.S. Court of Appeals for the Second Circuit.
Yesterday, Your Honor allowed the letter-motion of Defendant Maxwell to adjourn the
Conference. Dkt. No. 973. In so doing, Your Honor rescheduled the Conference for July
25, 2019 at 3:00 p.m.

 

Tam unavailable on July 25 due to travel and will likely not even have telephone access at
that time. Rather than further delay the process toward unsealing the remainder of the
record, ] request to be excused from participating in the Conference.

   
  
  
 
 
   

 

Counsel for Plaintiff, Defendant, and Intervenors Miami Herald, Brown, and Dershowitz
do not oppose the request to be excused.

Thank you.

  
 
    
 

Sincerely,

 

Fer AEE Meise
2 es

“SSR A. PRES
Vallee ATATES DISTRICT IUBGS

/y /; | Counsel for Intervenor Michael Cernovich
rlsia

100 Pearl Street, 14'h Floor, Hartford, Connecticut 06103
jmw@randazza.com | 702.420.2001

 
